DETAILED ACTION
This action is written in response to the application filed 5/20/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to for containing a minor grammatical error. Appropriate correction is required.
18. The non-transitory machine readable storage medium in claim 14, further comprising instructions, that when executed by the one or more processors, calculating...
The Examiner suggests that calculating should be amended to recite calculate for grammatical consistency with the other limitations of claim 18.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Chu (US 2018/0060759 A1, cited by Applicant in IDS dated 2/19/20)
James (James G, Witten D, Hastie T, Tibshirani R. An introduction to statistical learning. New York: Springer. 2013 June. Corrected 8th printing 2017. 441 pages.)
SAS (SAS Model Manager 3.1 User’s Guide, SAS Publishing, 2nd electronic book April 2012. 436 pages.)
Smith (Smith M. Using the Magic Pocket: A Dropbox Guide. XP002680091. 2010 Nov 23:1-36.)
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chu and Smith.
Regarding claim 1, Chu discloses a system for automating deployment of a machine learning model, comprising:
at least one processor;
[0045] and [0058] processor.
a memory device including instructions that, when executed by the at least one processor, cause the system to:
[0080] memory.
...
receive, via the graphical user interface, a selection of a target metric to predict using the machine learning model;
[0175] “The system can compute any number and combination of performance metrics for the champion model. In some examples, the performance metrics can be referred to key performance indices (KPIs), which can be preset by the user. Examples of KPIs can include an accuracy of the champion model over a predesignated period of time, a speed with which the champion model can generate an output in response to an input, an acceptable amount of drift in an output value over a predesignated period of time, a stability of the model in response to various inputs, or any combination of these.” (Emphasis added.)[0176] “The system may output the performance (e.g., KPIs) of the champion model in a report or a dashboard, such as a website dashboard that is accessible to the user or client device. The dashboard or report can include tables, charts, or other graphical elements that indicate the performance of the champion model. In some examples, the system can receive report parameters as input and create the report based on the report parameters. For example, the system can receive a selection of KPIs as user input. The system can then generate a report that includes the selected KPIs.” (Emphasis added.)[0193]: “In this example, the template includes program code for getting the one or more parameters (e. g., target Event, inputRangeStart, inputRangeEnd, trainData, and targetColumn), preparing machine-learning modules, obtaining the correct partition(s) of a training dataset, splitting the training dataset into a training partition and a testing partition, and defining and training a decision tree model”.
identify datasets included in the plurality of datasets that correlate to the target metric, wherein the datasets are analyzed to identify an association between the target metric and data contained within the datasets;
[0141] “In block 1104, training data is received. In some examples, the training data is received from a remote database or a local database, constructed from various subsets of data, or input by a user.”[0204] In block 1410, the system trains the model. For example, the model can be a machine-learning model. The system can select a training dataset and use the training dataset to train the machine-learning model”. (Emphasis added.)The Examiner notes that a supervised learning system must be trained using data which contains (“correlates to”) the target variable or metric.
input the datasets to the machine learning model to train the machine learning model to generate predictions of the target metric; and
[0204] In block 1410, the system trains the model. For example, the model can be a machine-learning model. The system can select a training dataset and use the training dataset to train the machine-learning model”. (Emphasis added.)
deploy the machine learning model to computing resources in a service provider environment to generate predictions associated with the target metric.
Abstract: “Computer-based models can be developed, deployed, and managed in an automated manner.”[0048] “The computing environment 114 may later retrieve the data from the network-attached data store 110 and use the data to deploy and manage a model.”
Smith discloses the following limitations which Chu does not disclose:
receive, via a graphical user interface, credentials for connecting to a data store containing a plurality of datasets;
P. 6: text box for receiving email and password information from the website user.
connect to the data store using the credentials;
See generally pp. 10-11 illustrating cloud data storage, which is also synchronized to one or more personal devices.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique disclosed by Smith for secure access to remote data to the Chu system because this provides benefits including (1) the ability to share more data than could practically be stored locally and (2) the ability to store data in particular locations (e.g. in compliance with privacy laws). Remote data storage is a computing technique of very wide applicability.

Regarding claim 2, Chu discloses the further limitations wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to:
receive, via the graphical user interface, a selection of a dataset included in the plurality of datasets to use to train the machine learning model; and
[0167] “As a particular example, the new version of the project may call for a model that is capable of analyzing text (e. g., tweets, text messages, online reviews, etc.) to determine the sentiment expressed in the text. The request to create the new version of the project may include high-level parameters for the model, such as that (i) the model is to be a neural network and (ii) the neural network is to be trained using a particular set of training data.” (Emphasis added.)
add the dataset to the datasets for input to the machine learning model to train the machine learning model.
Id.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu, Smith and James.
Regarding claim 3, James discloses the further limitation which neither Chu nor Smith discloses wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to:
analyze a data element in a dataset identified as correlating to the target metric to determine usefulness of the data element to predict the target metric; and
PP. 78-79: Deciding on important variables using e.g. Mallow’s Cp, Akaike information criterion (AIC), Bayesian information criterion (BIC), and adjusted R2.
remove the data element from the dataset to be used to train the machine learning model when the data element is determined not useful to predict the target metric.
PP. 208-09: Backward stepwise selection of features.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the feature selection technique disclosed by James to the combined system of Chu/Smith because—as noted by James at p. 204—”Including such irrelevant variables leads to unnecessary complexity in the resulting model.” All three disclosures pertain to predictive modeling via machine learning.

Claims 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Smith and SAS.
Regarding claim 4, SAS discloses the further limitation which neither Chu nor Smith discloses wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to:
receive, via the graphical user interface, a selection of a data element in a dataset identified by a user as not useful to predict the target metric; and
P. 50, figure and caption: “You can also edit or delete existing input variables and output variables.” (Emphasis added.)
remove the data element from the dataset to be used to train the machine learning model.
Id.
At the time of filing, it would have been obvious to a person of ordinary skill to include, in the Chu/Smith system, the technique disclosed by SAS for allowing a user to remove an insignificant (not useful / irrelevant) input parameter from a model because this would reduce model complexity, thereby improving its interpretability while reducing its computational complexity.

Regarding claim 5, SAS discloses the further limitation which neither Chu nor Smith discloses wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to:
receive, via the graphical user interface, an adjustment to a prediction driver used by the machine learning model to generate the predictions of the target metric; and
P. 138, figure (reproduced below).
    PNG
    media_image1.png
    520
    688
    media_image1.png
    Greyscale
P. 147, listing specific properties for a model which may be adjusted by the user via the interface illustrated above. The Examiner interprets “prediction driver” as encompassing these specific properties.
modify values in the datasets associated with the prediction driver in proportion to the adjustment of the prediction driver.
Id.
At the time of filing, it would have been obvious to a person of ordinary skill to include, in the Chu/Smith system, the technique disclosed by SAS for allowing a user to modify specific model parameters because this would allow the user to tune the model to the task at hand, potentially improving the predictive power of the model.

Regarding claim 6, SAS discloses the following further limitations wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to:
input the datasets to multiple machine learning models to train the multiple machine learning models to generate predictions of the target metric;
P. 7, fig. 1.1 (reproduced below): “register candidate models”.
    PNG
    media_image2.png
    838
    778
    media_image2.png
    Greyscale

determine performance of the multiple machine learning models to predict the target metric; and
“Compare models”Also p. 15, step 4: “New scoring task”
receive, via the graphical user interface, a selection of the machine learning model included in the multiple machine learning models.
“Declare a champion model”.Also p. 10: “The SAS Model Manager toolbar provides shortcuts to SAS Model Manager tasks. You can use the toolbar to perform such tasks as creating and organizing a project, importing a model file, and selecting a champion model.”Also p. 15, step 9: “Set Champion Model or Default Version selects the champion model or the default version. When you select a model in the Project Tree, click the Set Champion Model or Default Version button to promote the model to champion status in the version folder.” (Emphasis added.)Also p. 194: “To identify the champion model, you can evaluate the structure, performance, and resiliency of candidate models. You select the champion model from the models in a version.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to include, in the Chu/Smith system, the technique disclosed by SAS for allowing a user to compare the performance of several models and subsequently select a champion (best) model because this would allow the user to deploy the best model for the task at hand (i.e. the model with the greatest predictive power, or best interpretability).

Regarding claim 7, SAS discloses the further limitations which neither Chu nor Smith disclose wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to:
train a first version of the machine learning model using the datasets;
P. 289: “Using SAS Model Manager, you can retrain models to respond to data and market changes. Retraining models enables you to update out-of-date models and improve model performance.”
modify at least one value in a dataset associated with a prediction driver to create a modified dataset;
P. 289: “The training data source contains new data for retraining the selected models”
train a second version of the machine learning model using the modified dataset; and
P. 289: “By default, the champion model in the default version for the selected project is retrained if a model is not selected. After you execute a model retrain task, if the Register new trained model option was selected, SAS Model Manager registers the new models to the destination version.”
receive, via the graphical user interface, a selection of a version of the machine learning model to deploy to the computing resources in the service provider environment to generate the predictions associated with the target metric.
P. 7, fig. 1.1 (reproduced supra). The Examiner notes that the process is iterative, and includes the step “declare a champion model”. 
At the time of filing, it would have been obvious to a person of ordinary skill to include, in the Chu/Smith system, the techniques disclosed by SAS providing for the updating of models to include new data. This would improve the predictive power of models, both by including more data overall as well as more recent data which could account for large-scale trends in the data.

Regarding claim 8, the Examiner notes that its component limitations are substantially identical to those of claim 1 and claim 5 together. Accordingly, the above rejection of claim 5 applies equally here.

Regarding claim 9, Chu discloses the further limitations comprising:
determining influence of prediction drivers to generate a prediction of the target metric using the machine learning model; and
[0137]: “Examples of machine-learning models can include (i) neural networks; (ii) decision trees, such as classification trees and regression trees; (iii) classifiers, such as naïve bias classifiers, logistic regression classifiers, ridge regression classifiers, random forest classifiers, least absolute shrinkage and selector (LASSO) classifiers, and support vector machines; (iv) clusterers, such as k-means clusterers, mean-shift clusterers, and spectral clusterers; (v) factorizers, such as factorization machines, principal component analyzers and kernel principal component analyzers; and (vi) ensembles or other combinations of machine learning models.” The Examiner notes that each of these models learns (generates) model parameters (“prediction drivers”) during the training phase. For example, regression models learn regression coefficients, neural networks learn weights, etc.
SAS discloses the following further limitation which Chu does not disclose:
displaying, via the graphical user interface, analysis results of the influence of the prediction drivers to predict the target metric to allow a user to adjust a prediction driver based in part on the analysis results.
P. 227: “To ensure that a champion model in a production environment is performing efficiently, you can collect performance data that has been created by the model at intervals that are determined by your organization. A performance data set is used to assess model prediction accuracy. It includes all of the required input variables as well as one or more actual target variables. For example, you might want to create performance data sets monthly or quarterly and then use SAS Model Manager to create performance monitoring reports for each time interval. After you create the reports, you can view the report charts in SAS Model Manager that give a graphical representation of the model's performance.”

Regarding claim 11, Chu discloses the further limitation wherein applying the adjustment to the prediction driver further comprises removing and creating a plurality of values associated with the prediction driver in proportion to the adjustment of the prediction driver.
[0149]: “Backpropagation can include determining a gradient of a particular numeric weight based on a difference between an actual output of the neural network 1200 and a desired output of the neural network 1200. Based on the gradient, one or more numeric weights of the neural network 1200 can be updated to reduce the difference, thereby increasing the accuracy of the neural network 1200.”The Examiner interprets “removing and creating a plurality of values” as encompassing the iterative updating of weights in a neural network, as described in this passage.

Regarding claim 12, Chu discloses the further limitations wherein applying the adjustment to the prediction driver further comprises:
inputting the datasets, which include the modified values, to the machine learning model;
[0148]: “A more specific example of a machine learning model is the neural network 1200 shown in FIG. 12. The neural network 1200 is represented as multiple layers of interconnected neurons, such as neuron 1208, that can exchange data between one another. The layers include an input layer 1202 for receiving input data, a hidden layer 1204, and an output layer 1206 for providing a result.”
determining an impact of the adjustment to the prediction driver on predicting the target metric; and
[0149]: “Backpropagation can include determining a gradient of a particular numeric weight based on a difference between an actual output of the neural network 1200 and a desired output of the neural network 1200. Based on the gradient, one or more numeric weights of the neural network 1200 can be updated to reduce the difference, thereby increasing the accuracy of the neural network 1200.”
displaying, via the graphical user interface, analysis results of the impact of the adjustment to the prediction driver on predicting the target metric.
[0119] “Within the application, a user may interact with one or more user interface windows presented to the user in a display under control of the ESPE independently or through a browser application in an order selectable by the user. For example, a user may execute an ESP application, which causes presentation of a first user interface window, which may include a plurality of menus and selectors such as drop down menus, buttons, text boxes, hyperlinks, etc. associated with the ESP application as understood by a person of skill in the art.”Also fig. 7: provide results of project.

Regarding claim 13, SAS discloses its further limitations which neither Chu nor Smith discloses comprising:
inputting the datasets to multiple machine learning models to train the multiple machine learning models to generate predictions of the target metric;
P. 7, fig. 1.1 (reproduced below): “register candidate models”.
    PNG
    media_image2.png
    838
    778
    media_image2.png
    Greyscale

determine performance of the multiple machine learning models to predict the target metric; and
“Compare models”Also p. 15, step 4: “New scoring task”
select the machine learning model that generates a more accurate prediction of the target metric as compared to other machine learning models included in the multiple machine learning models.
“Declare a champion model”.Also p. 10: “The SAS Model Manager toolbar provides shortcuts to SAS Model Manager tasks. You can use the toolbar to perform such tasks as creating and organizing a project, importing a model file, and selecting a champion model.”Also p. 15, step 9: “Set Champion Model or Default Version selects the champion model or the default version. When you select a model in the Project Tree, click the Set Champion Model or Default Version button to promote the model to champion status in the version folder.” (Emphasis added.)Also p. 194: “To identify the champion model, you can evaluate the structure, performance, and resiliency of candidate models. You select the champion model from the models in a version.” (Emphasis added.)
The obviousness analysis of claim 6 applies equally here.

Regarding claim 14, the Examiner notes that its component limitations are substantially identical to those of claim 1 and claim 6 together. Accordingly, the above rejection of claim 6 applies equally here. Chu also discloses a non-transitory machine readable storage medium, see e.g. [0103].	

Regarding claim 15, SAS discloses the further limitations comprising instructions, that when executed by the one or more processors:
analyze the target metric to determine a machine learning type associated with the target metric; and
PP. 125-26: “Model Type[s]” including analytical, classification, prediction, and segmentation.
select the multiple machine learning models to correspond to the machine learning type.
Id.

Regarding claim 16, SAS discloses the further limitations comprising instructions, that when executed by the one or more processors:
display, via the graphical user interface, a listing of machine learning models which are available to generate the predictions associated with the target metric; and
P. 124, display 8.1 (reproduced below), illustrating a drop-down menu for “Choose a model template”.
    PNG
    media_image3.png
    503
    587
    media_image3.png
    Greyscale

receive, via the graphical user interface, a selection of the multiple machine learning models.
Id.

Regarding claim 17, SAS discloses its further limitations comprising instructions, that when executed by the one or more processors:
generate prediction scores representing the performance of the multiple machine learning models to predict the target metric; and
P. 167: “What Is a Model Comparison Report ? The SAS Model Manager model comparison reports are tools that you can use to evaluate and compare the candidate models in a version or across versions to help you select and approve the champion model that moves to production status. The SAS Model Manager model comparison reports are analytical tools that project managers, statisticians, and analysts can use to assess the structure, performance, and resiliency of candidate models.The reports present information about a number of attributes that can impact model performance. Together, the reports provide qualified information that can serve as the analytical basis for choosing and monitoring a champion model.”
display, via the graphical user interface, the prediction scores representing the performance of the multiple machine learning models to predict the target metric, allowing a user to select the machine learning model based in part on the prediction scores.
P. 176: “To view a report, follow these steps: 1. Expand the version folder and the Reports folder. 2. Right-click the report name and select Reports ð View Report. The report opens.”

Regarding claim 18, Chu discloses the further limitations comprising instructions, that when executed by the one or more processors,
calculating influence of prediction drivers used by the machine learning model to generate the predictions associated with the target metric;
[0137]: “Examples of machine-learning models can include (i) neural networks; (ii) decision trees, such as classification trees and regression trees; (iii) classifiers, such as naïve bias classifiers, logistic regression classifiers, ridge regression classifiers, random forest classifiers, least absolute shrinkage and selector (LASSO) classifiers, and support vector machines; (iv) clusterers, such as k-means clusterers, mean-shift clusterers, and spectral clusterers; (v) factorizers, such as factorization machines, principal component analyzers and kernel principal component analyzers; and (vi) ensembles or other combinations of machine learning models.” The Examiner notes that each of these models learns (generates) model parameters (“prediction drivers”) during the training phase. For example, regression models learn regression coefficients, neural networks learn weights, etc.
SAS discloses the following further limitations which Chu does not disclose:
display, via the graphical user interface, analysis results of the influence of the prediction drivers to predict the target metric;
P. 227: “To ensure that a champion model in a production environment is performing efficiently, you can collect performance data that has been created by the model at intervals that are determined by your organization. A performance data set is used to assess model prediction accuracy. It includes all of the required input variables as well as one or more actual target variables. For example, you might want to create performance data sets monthly or quarterly and then use SAS Model Manager to create performance monitoring reports for each time interval. After you create the reports, you can view the report charts in SAS Model Manager that give a graphical representation of the model's performance.”
receive, via the graphical user interface, an adjustment to a prediction driver; and
P. 138, figure (reproduced below).
    PNG
    media_image1.png
    520
    688
    media_image1.png
    Greyscale
P. 147, listing specific properties for a model which may be adjusted by the user via the interface illustrated above. The Examiner interprets “prediction driver” as encompassing these specific properties.
modify values in the datasets associated with the prediction driver in proportion to the adjustment of the prediction driver.
Id.

Regarding claim 19, Chu discloses the further limitation comprising instructions, that when executed by the one or more processors, synchronize the predictions associated with the target metric to a user data store.
[0103]: “Data stores 624 may also store any intermediate or final data generated by the computing system after being processed, for example in non-volatile memory. However in certain examples, the configuration of the grid computing environment allows its operations to be performed such that intermediate and final data results can be stored solely in volatile memory (e.g., RAM), without a requirement that intermediate or final data results be stored to non-volatile types of memory.”

Regarding claim 20, Chu discloses the further limitation comprising instructions, that when executed by the one or more processors, synchronize influence values of prediction drivers to the datasets stored in a user data store.
[0103]: “Data stores 624 may also store any intermediate or final data generated by the computing system after being processed, for example in non-volatile memory. However in certain examples, the configuration of the grid computing environment allows its operations to be performed such that intermediate and final data results can be stored solely in volatile memory (e.g., RAM), without a requirement that intermediate or final data results be stored to non-volatile types of memory.”

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu, Smith, SAS and James.
Regarding claim 10, James discloses its further limitation which neither Chu, Smith nor SAS discloses comprising:
ranking the prediction drivers based on the influence of the prediction drivers to generate the prediction of the target metric; and
P. 207, algorithm 6.2: forward stepwise selection. “Choose the best among these p – k models...”
displaying, via the graphical user interface, the rankings of the prediction drivers to allow a user to adjust a prediction driver based in part on the rankings of the prediction drivers.
P. 209, table 6.1, illustrating the top ranked “prediction driver” at each step in the iterative algorithm.
At the time of filing, it would have been obvious to a person of ordinary skill to apply feature importance ranking (as used in the forward stepwise selection algorithm) to the machine learning modeling system of Chu/Smith/SAS because this can provide for a potentially powerful model that avoids the complexity inherent in including irrelevant or redundant parameters. 

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Leeman-Munk discloses as GUIS system for visualizing and manipulating convolutional neural networks (CNNs). (US 2018/0096078 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124